              UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF MISSOURI
                     WESTERN DIVISION
______________________________________________________________
                            JUDGMENT IN A CIVIL CASE


TYRONE HARRIS,

             Movant,

             V.                                 Case No. 20-00914-CV-W-GAF-P
                                                Crim. No. 11-00038-01-CR-W-GAF

UNITED STATES OF AMERICA,

             Respondent.



G     JURY VERDICT. This action came before the Court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict.

O     DECISION OF THE COURT. This action came for consideration before the
      Court. The issues have been considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED: ORDERED that this case is dismissed, without
prejudice, for lack of jurisdiction pursuant to 28 U.S.C. 2244(b)(3)(A) and 28 U.S.C. 2255.



Entered on: February 2, 2021.
                                                         PAIGE WYMORE-WYNN
                                                         CLERK OF COURT



                                                          /s/ C. Davies
                                                          (By) Deputy Clerk




         Case 4:20-cv-00914-GAF Document 19 Filed 02/02/21 Page 1 of 1
